Sidney Squire, J.
By separate orders to show cause, claimant moves for orders:
1. Permitting amendment of his bill of particulars, and
2. Directing the defendant to be examined before trial by claimant. The defendant opposes both motions.
The motion to amend the bill of particulars is granted as requested. A verified amendment to claimant’s bill of particulars, as set forth in the moving affidavit in support of said motion, shall be served and filed on or before October 16,1959.
The motion for examination before trial is granted as hereinafter limited. The defendant, by its Superintendent of Public Works, shall designate and produce its employees having knowledge of the facts, for examination before trial by claimant with respect to the matter requested, at the office of the Attorney-General in The Capitol, Albany, New York, on October 16, 1959 at 10:00 a.m.
At the same time and place the defendant, by said Superintendent, shall produce its books, records, plans, reports, correspondence, memoranda, etc., concerning the construction of the State highway and bridges involved herein as well as relating to maintenance, repair, inspection, supervision, dredging and snow removal and plowing on December 26, 1955 and for two years prior thereto, for use upon said oral examination pursuant to section 296 of the Civil Practice Act.
Separate short-form orders have been signed.